1

2

3

4

5
                              UNITED STATES DISTRICT COURT
6
                                        DISTRICT OF NEVADA
7

8    ANDRUE LEE JEFFERSON,
9            Petitioner,                                       3:19-cv-00084-RCJ-WGC
10   vs.
                                                               ORDER
11
     PERRY RUSSELL, et al.,
12
             Respondents.
13

14           This habeas matter under 28 U.S.C. § 2254 comes before the Court on petitioner’s

15   application (ECF No. 1) to proceed in forma pauperis and for initial review.

16           Petitioner has not properly commenced the action by submitting a pauper

17   application with all required attachments. Under 28 U.S.C. § 1915(a)(2) and Local Rule

18   LSR1-2, a petitioner must attach both a properly executed financial certificate and an

19   inmate account statement for the past six months. Petitioner attached neither.

20           It does not appear that a dismissal of the current improperly-commenced action

21   without prejudice would materially impact the analysis of the application of the limitation

22   period in a seasonably filed new action or otherwise cause substantial prejudice. 1

23
              1 The Court takes judicial notice of the online docket records of the state district court and state

24   appellate courts. E.g., Harris v. County of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012). Petitioner’s
     conviction was affirmed on direct appeal on February 27, 2014, in No. 62508 in the state supreme court,
25   with the remittitur issuing on March 24, 2014. The time to file a certiorari petition expired on May 28, 2014.
     After approximately 279 days had elapsed, on or about March 4, 2015, petitioner filed a timely state post-
26   conviction petition. The appeal from the denial of that petition still is pending in No. 75344 in the state
     appellate courts. The federal limitation period will not start running again until after the issuance of the
     remittitur following the conclusion of the current state appellate proceedings. Petitioner at all times remains
27
     responsible for calculating all applicable limitation periods and timely presenting his claims. The Court
     expresses no opinion as to whether a federal petition filed prior to the completion of the current state
28   appellate proceedings would be subject in full or in part to a defense of failure to exhaust.

                                                           1
1          IT THEREFORE IS ORDERED that the application (ECF No. 1) to proceed in

2    forma pauperis is DENIED and that this action shall be DISMISSED without prejudice.

3          IT FURTHER IS ORDERED that a certificate of appealability is DENIED. Jurists

4    of reason would not find the dismissal of this improperly-commenced action without

5    prejudice to be debatable or wrong, for the reasons discussed herein.

6          The Clerk of Court shall first confirm that petitioner’s inmate number is correct on

7    the docket sheet prior to generating mail notice 2 and thereafter shall send petitioner a

8    copy of his papers in this action, along with copies of the forms and instructions for an

9    inmate pauper application and habeas petition.

10         The Clerk shall enter final judgment accordingly, dismissing this action without

11   prejudice.

12        DATED:
           DATED:This 18th day of April, 2019.

13

14
                                                     ________________________________
15                                                     ROBERT C. JONES
                                                       United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28         2   It appears that his correct inmate number is 1098411 rather than 109411.

                                                        2
